Cole, J.,
dissents in toto to the foregoing opinion. ITis views are fully expressed by himself.
The judgment upon defendant’s appeal is affirmed upon the concurrence of a majority of the court, and affirmed upon plaintiff’s appeal by reason of an equal division in the opinions of the judges — Beck and Day, JL, holding that on plaintiff’s appeal the judgment should be reversed, while Miller, Ch. J., and Cole, J., hold it should be -affirmed.*
Affirmed.

Not:e. — The arguments of counsel in The City of Davenport v. The Chicago, Rock Island & Pacific R. Co., 38 Iowa, 633, upon points discussed in the foregoing opinion, were considered before the decision in this case. Messrs. D. Rorer, Cook, Rickman & Bruning, T. F. Witkrow and Edmonds & Ransom submitted arguments for defendant in tkat case, and J. if. Rogers for plaintiff.